PER CURIAM.
This appeal comes here by virtue of a decree of the Circuit Court holding certain acts valid and constitutional.
The Circuit Judge held the Statute valid and otherwise resolved the equities against plaintiff.
Thereupon the two defendants took this appeal, complaining that the Court should have gone further and enjoined plaintiff from filing another suit. We find no merit in this contention.
Cross-assignments of error by the original plaintiff question the city’s authority to acquire downtown property in the City of St. Petersburg and enter into a longtime contract for construction and operation of a downtown parking facility.
In our judgment this decree is correct and should be approved. It seems to us that this lengthy litigation should be ended. We must assume that the city officials acted in good faith in trying to solve a traffic problem which had reached major proportions. The Circuit Judge was nearer the scene than this Court and on *418the equities we are unable to substitute our judgment for his.
The cross-assignments of error in essence claim that the expenditure of public money to acquire the land, erect the complex and lease same would violate § 5, § 7, and § 10 of Article IX, Florida Constitution, F.S.A.
The trial court found the city had authority to enter into this undertaking under General Statute, F.S. 183.03, F.S.A., and also under Special Act, Chapter 57-1801. The trial court also held the above statutes valid and constitutional.
We find the decree free of error and affirm same.
Affirmed.
CALDWELL, C. J., THOMAS, ROBERTS, THORNAL, ERVIN and ADAMS, JJ., and SPECTOR, District Court Judge, concur.